           Case 1:18-vv-01202-UNJ Document 42 Filed 12/05/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1202V
                                     Filed: October 2, 2019
                                         UNPUBLISHED


    SHANNON DELEHANTY,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Radial Nerve
    HUMAN SERVICES,                                          Injury

                       Respondent.


Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES1

Corcoran, Chief Special Master:

       On August 14, 2018, Shannon Delehanty (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she received an
influenza (“flu”) vaccine on October 13, 2017, and thereafter suffered radial motor
neuropathy caused by the vaccination. Petition at 1-3. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

      On October 2, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation. On October 2, 2019, respondent filed a combined Rule 4(c) report

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01202-UNJ Document 42 Filed 12/05/19 Page 2 of 2



and proffer on award of compensation (“Rule 4/Proffer”) indicating petitioner should be
awarded $76,610.69 ($75,000.00 in pain and suffering and $1,610.69 in unreimbursable
expenses). Rule 4/Proffer at 4. In the Rule 4/Proffer, respondent represented that
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Rule 4/Proffer.

       Pursuant to the terms stated in the Rule 4/Proffer, the undersigned awards
petitioner a lump sum payment of $76,610.69, ($75,000.00 in pain and suffering
and $1,610.69 in unreimbursable expenses) in the form of a check payable to
petitioner, Shannon Delehanty. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
